REYNOLDS, P. J.
On Motion to Tax Costs for Printing Abstract: In this case judgment was entered in this court at the October term, 1908, reversing the judgment of the trial court and remanding the cause. Subsequently, and at the October term, 1909, of this court, a motion was filed to tax the costs of printing the abstract against respondent and at that term costs in the amount of eighty-five dollars were allowed and taxed. This was error. Our attention was not called to the fact that the motion to allow and tax these costs was made long after,the close of the term at which the cause was determined in this court. We were without jurisdiction of the cause when we made the order, and that order is hereby set aside and the motion for allowance and taxation of costs of printing the abstract is overruled. [See Wilson & Co. v. Stark, 47 Mo. App. 116; Berberet v. Berberet, 136 Mo. 671.]
All. concur.